Title: To James Madison from Thomas Jefferson, 19 February 1799
From: Jefferson, Thomas
To: Madison, James


Feb. 19. 99.
I wrote you last on the 11th. Yesterday the bill for the eventual army of 30. regiments (30,000) & 75,000. volunteers passed the Senate. By an amendment, the P. was authorised to use the volunteers for every purpose for which he can use militia, so that the militia are rendered compleatly useless. The friends of the bill acknoleged that the volunteers are a militia, & agreed that they might properly be called the ‘Presidential militia.’ They are not to go out of their state without their own consent. Consequently all service out of the state is thrown on the constitutional militia, the Presidential militia being exempted from doing duty with them. Leblanc an agent from Desfourneaux of Guadaloupe came in the Retaliation. You will see in the papers Desfourneaux’ letter to the President which will correct some immaterial circumstances of the statement in my last. You will see the truth of the main fact that the vessel & crew were liberated without condition. Notwithstanding this, they have obliged Leblanc to recieve the French prisoners & to admit in the paper the terms ‘in exchange for prisoners taken from us,’ he denying at the same time that they considered them as prisoners, or had any idea of exchange. The object of his mission was not at all relative to that; but they chuse to keep up the idea of a cartel, to prevent the transaction from being used as evidence of the sincerity of the French govmt. towards a reconciliation. He came to assure us of a discontinuance of all irregularities in French privateers from Guadaloupe. He has been recieved very cavalierly. In the mean time a Consul general is named to St. Domingo: who may be considered as our minister to Toussaint. But the event of events was announced to the Senate yesterday. It is this. It seems that soon after Gerry’s departure overtures must have been made by Pichon, French charge d’affaires at the Hague, to Murray. They were so soon matured that on the 28th. of Sep. 98. Taleyrand writes to Pichon approving what had been done, & particularly of his having assured Murray that whatever Plenipotentiary the govmt. of the US. should send to France to end our differences would undoubtedly be recieved with the respect due to the representative of a free, independt. & powerful nation—declaring that the President’s instructions to his envoys, at Paris, if they contain the whole of the American government’s intentions, announce dispositions which have been always entertained by the Directory, & desiring him to communicate these expressions to Murray in order to convince him of the sincerity of the French government & to prevail on him to transmit them to his government. This is dated Sep. 28. & may have been recieved by Pichon Oct. 1. and near 5. months elapse before it is communicated. Yesterday the P. nominated to the Senate W. V. Murray M. P. to the French republic & adds that he shall be instructed not to go to France without direct & unequivocal assurances from the Fr. government that he shall be recieved in character, enjoy the due privileges and a minister of equal rank title & power be appointed to discuss & conclude our controversies by a new treaty. This had evidently been kept secret from the Feds of both houses, as appeared by their dismay. The Senate have passed over this day without taking it up. It is said they are gravelled & divided; some are for opposing, others do not know what to do. But in the mean time they have been permitted to go on with all the measures of war & patronage, & when the close of the session is at hand it is made known. However it silences all arguments against the sincerity of France, and renders desperate every further effort towards war. I inclose you a paper with more particulars. Be so good as to keep it till you see me & then return it, as it is the copy of one I sent to another person & is the only copy I have. Since I begun [sic] my letter I have recieved yours of Feby. 8. with it’s inclosures. That referred to my discretion is precious and shall be used accordingly. Affectionate salutations to mrs. M. & yourself & Adieu.
P. S. I have committed you & your friends for 100. D. I will justify it when I see you.
 
[Enclosure]
Extract of a letter from Taleyrand to Pichon, chargé d’affaires of France at the Hague, dated Paris Sep. 28. 98.
——[‘]I am thoroughly convinced that should explanations take place with confidence between the two cabinets, irritation would cease, a crowd of misunderstandings would disappear & the ties of friendship would be more strongly united as each party would discover the hand which sought to disunite them.

—According to these bases, (a reference to former correspondence) you were right to assert that whatever Plenipotentiary the government of the US. might send to France to put an end to the existing differences between the two countries wo⟨d.⟩ be undoubtedly recieved with the respect due to the representative of a free, independent & powerful nation.
I cannot persuade myself, citizen, that the American govmt. need any further declarations from us to induce them, in order to renew the negotiation, to adopt such measures as would be suggested to them by their desire to bring the differences to a peaceable end. If misunderstandings on both sides have prevented some explanations from reaching that end, it is presumeable that, those misunderstandings being done away, nothing henceforth will bring obstacles to the reciprocal dispositions. The President’s instructions to his envoys at Paris, which I have only known by the copy given you by mr. Murray and recieved by me July 9. announce, if they contain the whole of the American government’s intentions, dispositions which could only have added to those which the Directory have always entertained, & notwithstanding the posterior acts of that governmt., notwithstanding the irritating & almost hostile measures they have adopted, the Directory has manifested it’s perseverence in the sentiments deposited both in my correspondence with mr. Gerry and in my letter to you of the 11th. Fructidor, & which I have herein before repeated in the most explicit manner. Carry therefore, citizen, to mr. Murray those positive expressions, in order to convince him of our sincerity, & prevail upon him to transmit them to his government.’

Extract from the President’s message to Senate of Feb. 18. nominating W. Vans Murray M. P. of the US. to the French republic. ‘He will be instructed that he sh⟨d.⟩ not go to France without direct & unequivocal assurances from the French government signified by their minister of foreign relations that he shall be recieved in character, shall enjoy the privileges attached to his character by the Law of nations & that a minister of equal rank, title & power shall be appointed to treat with him, to discuss & conclude all controversies between the two republics by a treaty.’
Observe the date of Taleyrand’s letter, Sep. 28. Pichon would recieve it Oct. 1. A matter of such importance could not be near 5. months coming here. The P. then has probably been possessed of it before Congress me⟨t⟩ and has kept it back that the measures of war & influence might not be prevented.
Do not let this paper get into the press, or go out of your hand: but avail y⟨our⟩self of it’s substance as you please.
 